[Cite as State v. Fetherolf, 2019-Ohio-4176.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State of Ohio,                                         :

                 Plaintiff-Appellee,                   :              No. 19AP-129
                                                                    (C.P.C. No. 18CR-431)
v.                                                     :
                                                                  (REGULAR CALENDAR)
Jason A. Fetherolf,                                    :

                 Defendant-Appellant.                  :



                                                D E C I S I O N

                                     Rendered on October 10, 2019


                 On brief: Ron O'Brien, Prosecuting Attorney, and Steven L.
                 Taylor, for appellee.

                 On brief: Philip C. Popa, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.

        {¶ 1} Defendant-appellant, Jason A. Fetherolf, appeals from a judgment of the
Franklin County Court of Common Pleas convicting him of two counts of sexual battery and
four counts of gross sexual imposition. For the following reasons, we affirm.
I. Factual and Procedural Background
        {¶ 2} In January 2018, the Franklin County Grand Jury indicted Fetherolf on two
counts of rape in violation of R.C. 2907.02, first-degree felonies, and four counts of gross
sexual imposition in violation of R.C. 2907.05, third-degree felonies. On June 21, 2018,
Fetherolf pleaded guilty to two counts of sexual battery in violation of R.C. 2907.03, second-
degree felonies and lesser-included offenses to the indicted rape charges (Counts 1 and 2),
and to the four counts of gross sexual imposition as charged. Fetherolf's guilty plea as to
the two counts of sexual battery was entered pursuant to North Carolina v. Alford, 400
No. 19AP-129                                                                                2
U.S. 25 (1970), and his guilty plea as to the four gross sexual imposition counts was a
traditional guilty plea. After conducting the necessary Crim.R. 11(C) plea colloquy, the trial
court accepted Fetherolf's guilty pleas. Four days later, the trial court imposed 8-year
prison sentences on each of the two sexual battery counts and 4-year prison sentences on
each of the four gross sexual imposition counts, all to run consecutively, for a total prison
sentence of 32 years.
       {¶ 3} Fetherolf did not timely appeal, but this court granted his motion for leave to
file a delayed appeal pursuant to App.R. 5(A).
II. Assignment of Error
       {¶ 4} Fetherolf assigns the following error for our review:
               The trial court erred when it sentenced defendant since the trial
               court was required to engage defendant in a "colloquy" to
               ensure that defendant understood the legal import of his plea.

III. Discussion
       {¶ 5} In his sole assignment of error, Fetherolf contends the trial court erred in not
engaging in an adequate colloquy to ensure that his plea was entered knowingly,
intelligently, and voluntarily. He argues this court should nullify his "Alford plea" to the
two counts of sexual battery. He does not challenge his gross sexual imposition convictions.
This assignment of error lacks merit.
       {¶ 6} Crim.R. 11(C) requires a trial court to inform a felony defendant of certain
constitutional and nonconstitutional rights before it may accept a plea. The underlying
purpose of Crim.R. 11(C) is for a court to convey certain information to the defendant
"which would allow him or her to make a voluntary and intelligent decision regarding
whether to plead guilty." State v. Gonzales, 6th Dist. No. WD-06-084, 2007-Ohio-3565,
¶ 16, citing State v. Ballard, 66 Ohio St. 2d 473, 479-80 (1981). Thus, the trial court must
engage in a Crim.R. 11(C) colloquy with a defendant in order to ensure that the defendant's
plea is knowing, voluntary, and intelligent. State v. Clark, 119 Ohio St. 3d 239, 2008-Ohio-
3748, ¶ 25-26.
       {¶ 7} Pursuant to Crim.R. 11(C)(2)(c), the trial court must notify the defendant of
his constitutional rights against self-incrimination, to a jury trial, to confront one's
accusers, to compel witnesses to testify by compulsory process, and to have the state prove
No. 19AP-129                                                                                 3


guilt beyond a reasonable doubt. State v. Veney, 120 Ohio St. 3d 176, 2008-Ohio-5200,
¶ 19-21. With respect to constitutional rights, a trial court is required to "strictly comply
with the dictates of Crim.R. 11(C)." State v. Pyfrom, 10th Dist. No. 16AP-590, 2017-Ohio-
5599, ¶ 9. A trial court, however, "need not use the exact language found in that rule when
informing a defendant of his constitutional rights," but rather "must explain those rights in
a manner reasonably intelligible to the defendant." Id.
       {¶ 8} As to nonconstitutional rights, the trial court must inform the defendant of
the effect of his plea, the nature of the charges, and the maximum penalty, which includes
an advisement on post-release control if applicable. The trial court must also inform the
defendant, if applicable, that he is not eligible for probation or the imposition of community
control sanctions. Finally, the trial court must notify the defendant that the court may
proceed to judgment and sentence after accepting the guilty plea. Crim.R. 11(C)(2)(a) and
(b); Veney at ¶ 10-13. With respect to the defendant's nonconstitutional rights, "scrupulous
adherence to Crim.R. 11(C) is not required; the trial court must substantially comply,
provided no prejudicial effect occurs before a guilty plea is accepted." Pyfrom at ¶ 9.
"Substantial compliance means that under the totality of the circumstances the defendant
subjectively understands the implication of his plea and the rights he is waiving." Id.
       {¶ 9} In cases that involve an "Alford plea," there is a "heightened duty upon the
trial court to ensure that the defendant's rights are protected and that entering the plea is a
rational decision on the part of the defendant." State v. Carey, 3d Dist. No. 14-10-25, 2011-
Ohio-1998, ¶ 7. The term "Alford plea" derives from the United States Supreme Court's
decision in North Carolina v. Alford, 400 U.S. 25 (1970), wherein the Court held that guilty
pleas linked with claims of innocence may be accepted provided the "defendant intelligently
concludes that his interests require entry of a guilty plea and the record before the judge
contains strong evidence of actual guilt." Id. at 37. Although an Alford plea allows a
defendant to maintain his factual innocence, the plea has the same legal effect as a guilty
plea. Carey at ¶ 6.
       {¶ 10} "Because pleas accompanied by protestations of innocence give rise to an
inherent suspicion" that a plea may not have been knowing, voluntary, and intelligent,
"Alford and the cases following it have made it clear that guilty pleas accompanied by an
assertion of innocence should not be accepted unless there is a factual basis for the plea,
No. 19AP-129                                                                                 4


and until the court accepting the plea has attempted to resolve the conflict between the
waiver of trial rights and the assertion of innocence." State v. Schmidt, 3d Dist. No. 10-10-
04, 2010-Ohio-4809, ¶ 14; State v. Kirigiti, 10th Dist. No. 06AP-612, 2007-Ohio-6852, ¶ 15,
citing State v. Padgett, 67 Ohio App. 3d 332 (2d Dist.1990); see State v. Hopings, 6th Dist.
No. L-18-1038, 2019-Ohio-1486, ¶ 8 (noting that, in addition to the Crim.R. 11(C)
requirements, an Alford plea requires the trial court to "ascertain that notwithstanding the
defendant's protestations of innocence, he has made a rational calculation that it is in his
best interest to accept the plea bargain offered by the prosecutor."). In accepting an Alford
plea, however, a trial court is not required to directly inquire of the defendant to determine
whether he has made a rational calculation to plead guilty. State v. Lacumsky, 6th Dist.
No. OT-08-060, 2009-Ohio-3214, ¶ 9. In the absence of such an inquiry, there may be
sufficient information before the trial court to determine that the defendant's decision to
plead guilty notwithstanding an assertion of innocence was a rational decision. Kirigiti at
¶ 15.
        {¶ 11} Fetherolf generally argues the trial court did not adequately ensure that he
was proceeding knowingly, voluntarily, and intelligently, when it accepted his Alford plea
as to the two counts of sexual battery. More particularly, he asserts there was an inadequate
discussion of the benefits that might inure to him by entering an Alford plea. He also
asserts that he received no benefit from entering the Alford plea. These arguments are
unpersuasive. The benefit to Fetherolf in pleading to lesser offenses was obvious—it
removed the significant risk to him of going to trial and being convicted of the greater
offenses. At the plea hearing, the state summarized the facts of the case, stating in part that
the 12-year-old victim had reported that Fetherolf had repeatedly sexually assaulted her by
touching her chest, buttocks, and vaginal area, and that "on a couple of occasions the
touching progressed to digital vaginal penetration and that there was one instance of
cunnilingus." (June 21, 2018 Tr. at 13.) If the victim would have testified to these facts at
a trial, her testimony would have provided strong evidentiary support for the rape charges
against Fetherolf. Thus, there was sufficient information before the trial court to determine
that Fetherolf's decision to plead guilty to the reduced charges of sexual battery pursuant
to Alford was a rational decision. Consequently, we conclude the trial court did not err in
accepting Fetherolf's Alford plea to the two counts of sexual battery.
No. 19AP-129                                                                         5


      {¶ 12} Accordingly, we overrule Fetherolf's sole assignment of error.
IV. Disposition
      {¶ 13} Having overruled Fetherolf's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                     Judgment affirmed.

                     KLATT, P.J., and BEATTY BLUNT, J., concur.